Case: 19-14809    Date Filed: 09/03/2020   Page: 1 of 2



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               19-14809
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:19-cr-00066-GKS-GJK-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


DEBORAH CARMONA ANTONSANTI,

                                                           Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 3, 2020)

Before BRANCH, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:
              Case: 19-14809     Date Filed: 09/03/2020   Page: 2 of 2



      Tom Dale, appointed counsel for Deborah Antonsanti in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the record reveals that counsel’s assessment of the relative

merit of the appeal is correct. Because independent examination of the record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Antonsanti’s convictions and sentences are AFFIRMED.




                                         2